
	

113 S2460 IS: Christopher Bryski Student Loan Protection Act
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2460
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Truth in Lending Act and the Higher Education Act of 1965 to require additional
			 disclosures and protections for students and cosigners with respect to
			 student loans, and for other purposes.
	
	
		
			1.
			Short title;
			 Findings
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Christopher Bryski Student Loan
			 Protection Act or Christopher’s Law.
			
				(b)
				Findings
				Congress
			 finds the following:
				
					(1)
					According to the Bureau of Consumer Financial Protection (hereafter referred to as the CFPB) Student Loan Ombudsman:
					
						(A)
						
							The CFPB received more than 2,300 private student loan complaints and more than 1,300 debt
			 collection complaints related to student loans between October 1, 2013,
			 and March 31, 2014..
					
						(B)
						
							Co-signers complain that information about discharge or alternative arrangements in the case of
			 death of the primary borrower is not readily available and that decisions
			 are made on a case-by-case basis, giving co-signers little understanding
			 of how the process works, or if they will be successful..
					
						(C)
						
							The complaints and input received by the CFPB resemble many of the same issues experienced by
			 mortgage borrowers, such as improper application of payments, untimeliness
			 in error resolution, and inability to contact appropriate personnel in
			 times of hardship..
					
						(D)
						
							The
			 difference between federal and private student loans in periods of
			 disability
			 was not well-understood..
					
					(2)
					An estimated
			 1,700,000 people sustain a traumatic brain injury each year, with older
			 adolescents aged 15 to 19 years old more likely to sustain a traumatic
			 brain
			 injury than other age groups.
				
					(3)
					It has been estimated that the annual
			 incidence of spinal cord injury, not including those who die at the scene
			 of an
			 accident, is approximately 40 cases per 1,000,000 people in the United
			 States
			 or approximately 12,000 new cases each year. These injuries can lead to
			 permanent disability or loss of movement and can prohibit the victim from
			 engaging in any substantial gainful activity.
				
					(4)
					According to the CFPB, more than 90 percent of new private student loans are co-signed.
				
			2.
			Additional
			 student loan protections
			
				(a)
				In
			 general
				Section 140 of the
			 Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the
			 following:
				
					
						(g)
						Additional
				protections relating to death or disability of borrower or cosigner
			 of a
				private education loan
						
							(1)
							Clear and
				conspicuous description of borrower’s and cosigner’s obligation
							In the case of any private educational
				lender who extends a private education loan, the lender shall
			 clearly and
				conspicuously describe, in writing, the cosigner’s obligations with
			 respect to
				the loan, including the effect the death, disability, or inability
			 to engage in
				any substantial gainful activity of the borrower or any cosigner
			 would have on
				any such obligation, in language that the Bureau determines would
			 give a
				reasonable person a reasonable understanding of the obligation
			 being assumed by
				becoming a cosigner for the loan.
						
							(2)
							Designation of
				individual to act on behalf of the borrower
							In the case of any private educational
				lender who extends a private education loan, the lender shall
			 require the
				borrower to designate an individual to have the legal authority to
			 act on
				behalf of the borrower with respect to the private education loan
			 in the event
				of the borrower’s death, disability, or inability to engage in any
			 substantial
				gainful activity.
						
							(3)
							Counseling
							In the case of any private educational
				lender who extends a private education loan, the lender shall
			 ensure that the
				borrower, and any cosigner, receives comprehensive information on
			 the terms and
				conditions of the loan and of the responsibilities the borrower has
			 with
				respect to such loan, including the information described under
			 section
				485(l)(2) of the Higher Education Act of 1965 (20 U.S.C.
			 1092(l)(2)).
						
							(4)
							Model
				form
							The Bureau shall publish a model form under section 105 for
				describing a cosigner’s obligation for purposes of paragraph (1).
						
							(5)
							Definition of
				death, disability, or inability to engage in any substantial
			 gainful
				activity
							For the purposes of
				this subsection with respect to a borrower or cosigner, the term death,
				disability, or inability to engage in any substantial gainful
				activity—
							
								(A)
								means any
				condition described in section 437(a) of the Higher Education Act
			 of 1965 (20
				U.S.C. 1087(a)); and
							
								(B)
								shall be interpreted by the Bureau in such
				a manner as to conform with the regulations prescribed by the
			 Secretary of
				Education under section 437(a) of such Act (20 U.S.C. 1087(a)) to
			 the fullest
				extent practicable, including safeguards to prevent fraud and
				abuse.
							.
			
				(b)
				Definitions
				Subsection (a) of section 140 of the Truth
			 in Lending Act (15 U.S.C. 1650(a)) is amended—
				
					(1)
					by redesignating paragraphs (1) through (8)
			 as paragraphs (2) through (9), respectively; and
				
					(2)
					by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
					
						
							(1)
							the term cosigner—
							
								(A)
								means any
				individual who is liable for the obligation of another without
			 compensation,
				regardless of how designated in the contract or instrument;
							
								(B)
								includes any
				person whose signature is requested as condition to grant credit or
			 to forbear
				on collection; and
							
								(C)
								does not include a
				spouse of an individual referred to in subparagraph (A) whose
			 signature is
				needed to perfect the security interest in the
				loan;
							.
				
				(c)
				Rulemaking
				Not
			 later than the end of the 1-year period following the date of the
			 enactment of
			 this Act, the Bureau of Consumer Financial Protection shall issue
			 regulations
			 to carry out section 140(g) of the Truth in Lending Act.
			
			3.
			Federal student
			 loans
			
				(a)
				Counseling
			 information
				Section 485(l)(2)
			 of the Higher Education Act of 1965 (20 U.S.C. 1092(l)(2)) is amended by
			 adding
			 at the end the following:
				
					
						(L)
						Information on the conditions required to
				discharge the loan due to the death, disability, or inability to
			 engage in any
				substantial gainful activity of the borrower in accordance with
			 section 437(a),
				and an explanation that, in the case of a private education loan
			 made through a
				private educational lender (as such terms are defined in section
			 140 of the
				Truth in Lending Act (15 U.S.C. 1650)), the borrower, the
			 borrower’s estate,
				and any cosigner of such a private education loan may be obligated
			 to repay the
				full amount of the loan, regardless of the death or disability of
			 the borrower
				or any other condition described in section 437(a).
					
						(M)
						Any repayment, refinance, deferment,
				forbearance, or forgiveness opportunities available to the
			 borrower, or
				cosigner, in the event of either individual’s death, disability, or
			 inability
				to engage in any substantial gainful activity.
					
						(N)
						The effect that
				the death, disability, or inability to engage in any substantial
			 gainful
				activity of the borrower would have on the obligations of the
			 borrower and any
				cosigner of the
				loan.
					.
			
				(b)
				Designation of
			 individual To act on behalf of the borrower
				Section 484(a)(4) of
			 the Higher Education Act of 1965 (20 U.S.C. 1091(a)(4)) is amended—
				
					(1)
					in subparagraph
			 (A), by striking and after the semicolon;
				
					(2)
					in subparagraph
			 (B), by inserting and after the semicolon; and
				
					(3)
					by adding at the
			 end the following new subparagraph:
					
						
							(C)
							a designation by such student of an
				individual who shall have the legal authority to act on behalf of
			 the student
				with respect to any loan to the student under this title in the
			 event of the
				student’s death, disability, or inability to engage in any
			 substantial gainful
				activity;
						.
				
